Citation Nr: 1505170	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left epididymitis, to include as secondary to right epididymitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a postoperative hiatal hernia with reflux esophagitis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include major depression.
 
4.  Entitlement to service connection for chronic pain syndrome.

5.  Entitlement to a compensable rating for right epididymitis.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to September 1972, with additional National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  At the Veteran's request, the record was held in abeyance for 60 days following the hearing for the submission of additional evidence and argument.  Additional argument and copies of documents were (unaccompanied by a waiver of Agency of Original Jurisdiction (AOJ) initial consideration).  As this decision grants those portions of the claims being addressed, the Veteran  is not prejudiced in the Board's proceeding with a decision at this time.  The AOJ shall have the opportunity to review the complete record in its readjudication during the processing of the remand.

The Board March 2010 rating decision, as well as the October 2011 statement of the case (SOC) and July 2012 supplemental SOC (SSOC) address the depression and chronic pain syndrome issues as a single issue: "chronic pain syndrome with major depression."  The Veteran's attorney has argued, including in a March 2014 brief, that these are distinct issues.  The Board notes that these issues were addressed separately in prior adjudications and have different procedural histories.  The claim of service connection for depression was previously denied in an unappealed May 1995 rating decision.  The Board has accordingly characterized the current claim as a petition to reopen a previously denied claim.  The claim of service connection for chronic pain syndrome does not appear to be subject to a prior final denial; an August 1999 RO rating decision denying service connection for chronic pain syndrome appears not to have become final as the Veteran filed a notice of disagreement in March 2000 and the matter was not addressed with an SOC prior to the current claim leading to the current appeal before the Board.  (A March 2000 SOC appears to have possibly confused the chronic pain syndrome issue with a petition to reopen a claim of service connection for hiatal hernia, and did not address the chronic pain syndrome issue.)  Accordingly, the Board has characterized the chronic pain syndrome issue as an issue not requiring new and material evidence to reopen.  To this extent, the chronic pain syndrome issue may be said to be before the Board originally from the August 1999 decision of the RO in San Diego, California (with jurisdiction of the Veteran's claims-file subsequently transferred to the Denver RO).

The psychiatric issue on appeal was developed and adjudicated as a petition to reopen the prior final denial of service connection for "chronic pain syndrome with depression."  Pertinent evidence of record makes it unclear whether chronic pain syndrome may or may not be exclusively a psychiatric diagnosis in this case, and the Veteran's attorney has specifically asserted that the chronic pain issue is separate from the psychiatric issue concerning depression.  Some evidence suggests that the Veteran has psychiatric diagnoses other than major depressive disorder with symptom manifestations reasonably encompassed by the claim.  In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the depression issue (which is reopened below) has been recharacterized to encompass any acquired psychiatric disability diagnosed in the Veteran, as stated on the first page.  To ensure full consideration of the chronic pain syndrome claim, which may not be exclusively a psychiatric issue, the Board has listed the issue separately.

The Veteran has changed his appointment of representation on multiple occasions.  VA Forms 21-22a of record in the Veterans Benefits Management System (VBMS) show that at the time of the March 2014 Board hearing the Veteran changed his appointment of representation from Kenneth L. LaVan to Dianne E. who represented him during the hearing.  Shortly thereafter, in March 2014, he re-appointed Kenneth L. LaVan, who is his duly appointed current representative.

The issues of service connection for left epididymitis, postoperative hiatal hernia with reflux esophagitis, and psychiatric disability to include major depression (each on de novo review), and chronic pain syndrome and entitlement to a compensable rating for right epididymitis are being REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 1991 Board decision denied the Veteran service connection for left epididymitis, based essentially on a finding that such disability was unrelated to his service; he initiated an appeal of the Board decision to the United States Court of Appeals for Veterans Claims (Court), but the appeal was dismissed by the Court in March 1993 for the Veteran's failure to prosecute his appeal and to comply with the rules of the Court; the Board decision is final.

2.  Evidence received since the July 1991 Board decision tends to relate the Veteran's left epididymitis to a lifting injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for left epididymitis; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed June 1981 rating decision denied the Veteran service connection for hiatal hernia (and associated disability), reaffirming prior denials essentially on the basis that such disability was unrelated to his service.  

4.  Evidence received since the June 1981 rating decision tends to relate the Veteran's hiatal hernia (and associated disability) to a lifting injury during his active military service; relates to an unestablished fact necessary to substantiate the claim of service connection for hiatal hernia; and raises a reasonable possibility of substantiating such claim.

5.  An unappealed May 1995 rating decision denied the Veteran service connection for depression, essentially on the bases such disability was not shown, and that any such disability was unrelated to his service.  

6.  Evidence received since the May 1995 rating decision includes evidence that the Veteran has a diagnosis of major depressive disorder and that it may be caused or aggravated by service-connected right epididymitis; relates to an unestablished fact necessary to substantiate the claim of service connection for depression and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for left epididymitis may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim for service connection for postoperative hiatal hernia with reflux esophagitis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received, and the claim for service connection for a psychiatric disability/depression may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, inasmuch as the petitions to reopen claims addressed at this time are being granted, there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Petition to Reopen Claim of Service Connection for Left Epididymitis

A July 1991 Board decision denied the Veteran service connection for left epididymitis, finding in essence that the earliest manifestations of left epididymitis occurred years after the Veteran's military service and that the left epididymitis was not shown to have been incurred in service.  The Veteran initiated an appeal of the July 1991 Board decision to the Court, but the appeal was dismissed by the Court in March 1993 for the Veteran's failure to prosecute his appeal and to comply with the rules of the Court.  The July 1991 Board decision is final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After previously denying the petition to reopen the left epididymitis service connection claim, the RO appears to have considered the claim reopened in an October 2011 SOC and most recently in a July 2012 SSOC.  At any rate, regardless of whether the RO found new and material evidence to reopen the claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record in July 1991 included the Veteran's service treatment records (STRs), which showed that he was seen in August 1972 for complaints of pain and swelling in his right testicle for the last couple of days; no reference to left epididymitis or left testicle symptoms was noted.  The examination report notes that the right testicle was swollen and very tender.  The impression was epididymitis.  The evidence of record in July 1991 included the Veteran's testimony that his left epididymitis was incurred at the same time as the right epididymitis.  Evidence of record in July 1991 also included a post-service March 1976 VA outpatient treatment report showing that the Veteran had reported a history of epididymitis with occasional flare-ups, and examination revealed tender epididymal areas bilaterally.

Evidence received subsequent to the July 1991 Board decision features a July 2010 letter from a private medical doctor explaining that he "reviewed the extensive records," discussing "his claim that lifting a very heavy refrigeration unit was the beginning of his chronic epididymitis...."  The July 2010 letter presents the author's conclusion: "it stands to reason that his ... chronic epididymitis [was] as likely as not a result of this incident while on active duty...."  The July 2010 letter presents the author's report that "all references that I found referring to the causes of chronic epididymitis clearly supported that heavy lifting forcing sterile urine into the epididymis is not uncommon."  A July 2011 VA examination report (and other evidence) indicates that the Veteran has bilateral epididymitis, and he has testified that the symptoms on the left side are intermittent, with swelling and pain waxing and waning variously; the Veteran's testimony during the March 2014 Board hearing included his description that medical examinations have at times failed to detect objective signs of left epididymitis as the swelling and pain are not constantly manifested.  The Veteran's March 2014 Board hearing also presented additional detail regarding his recollection of an August 1972 lift injury in service that he contends caused the left epididymitis (as well as the already service-connected right epididymitis).  Furthermore, the March 2014 hearing presentation included testimony that the Veteran regularly lifted heavy equipment as a matter of course in his active duty service tasks building and repairing refrigeration equipment.

The Veteran's March 2014 Board hearing testimony also included identification of possible sources of outstanding STRs concerning pertinent medical evaluation treatment during and proximately following his active duty service.
As the July 1991 Board decision that denied service connection for left epididymitis was based essentially upon s finding that any chronic left epididymitis was unrelated to service, for evidence to be found new and material it must be evidence not of record in July 1991 that addresses such a finding.  New evidence such as the Veteran's March 2014 Board hearing testimony (presumed to be credible) tends to indicate that the Veteran experienced certain pertinent symptoms following a specific lifting injury in service, and also that he regularly engaged in strenuous heavy lifting during active.  The July 2010 private medical opinion weighs in favor of finding an etiological link between the Veteran's epididymitis (including the left epididymitis) and the lift injury in service the Veteran's testimony has described.

The Board finds that the July 2010 private medical opinion, the July 2011 VA examination report, and the Veteran's March 2014 Board hearing testimony (among other items) are pertinent new evidence.  This additional evidence tends to show that the Veteran has an intermittently apparent diagnosis of left epididymitis and tends to link that diagnosis to an event in service; it therefore specifically addresses at least one unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Thus, the additional evidence received is both new and material, and the claim of service connection for left epididymitis may be reopened.

Petition to Reopen Claim of Service Connection for Postoperative Hiatal Hernia with Reflux Esophagitis

The claims-file includes documentation indicating that the Veteran's repeated claims of service connection for a disability variously claimed as ruptured diaphragm, hiatal hernia, and chest pain were initially denied by a February 1976 rating decision.  Subsequent denials characterized as declining to reopen the claim are presented in rating decisions dated in December 1976, July 1980, September 1980, March 1981, June 1981, February 1984, and April 1986.  Notably, the claims-file contains no clear indication or documentation that the Veteran was provided with notice of his appellate rights in connection with any of these RO rating decision except for the one issued in June 1981.  The basis of the denials was the RO's finding that no evidence established that the claimed disability had onset during active service nor any causal link to his military service.  The most recent clearly final denial of the Veteran's claim for service connection for hiatal hernia / chest disability is the June 1981 RO rating decision.

A March 2000 SOC appears to have addressed whether new and material evidence had been received to reopen a claim of service connection for hiatal hernia with reflux and related conditions.  However, this SOC was nominally issued in connection with an appeal of an August 1999 RO rating decision, and the August 1999 RO rating decision does not appear to have actually addressed a service connection claim for hiatal hernia (it addressed a claim of service connection for chronic pain syndrome, making passing reference to a prior denial of service connection for hiatal hernia).  Without further discussion of this confusion, the Board continues to find that the most recent clearly final denial of the Veteran's claim of service connection for hiatal hernia/chest disability is the June 1981 rating decision.  The Veteran was furnished notice of the June 1981 determination and of his appellate rights at that time.  He did not file a notice of disagreement or submit new and material evidence within one year following notification of the decision, and the June 1981 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The pertinent laws and regulations concerning reopening a previously denied claim and establishing entitlement to service connection for a disability were previously discussed in detail, above.

After previously denying the petition to reopen the hiatal hernia service connection claim, the RO appears to have considered the claim reopened in an October 2011 SOC and most recently in a July 2012 SSOC.  At any rate, regardless of whether the RO found new and material evidence to reopen the claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The most recent clearly prior final denial of the claim of service connection for hiatal hernia is the June 1981 RO denial for which the claims-file clearly documents that the Veteran was provided notice of his procedural and appellate rights.  The February 1984 and April 1986 denials of the same claim are not clearly shown to have been accompanied by notice to the Veteran of his procedural and appellate rights.  Any questions regarding whether the Veteran had actual knowledge or constructive notice of such information need not be addressed by the Board at this time as the Board finds that new and material evidence has been submitted to reopen the claim regardless of which decision is the most recent prior final denial of the claim.  (In the event that the Veteran may later be awarded service connection for the claimed disability, further consideration of the finality of each prior RO rating decision may become appropriate in connection with downstream determinations such as the assignment of an effective date for such  award.)

The evidence of record at the time of the prior final denial included the Veteran's STRs, which showed no indication of hiatal hernia or associated chest disability manifesting during active service, but which show that the Veteran was seen after active service with pertinent chest pain symptoms in August 1973, and by January 1974 he was being evaluated for a small sliding hiatal hernia with reflux that was eventually confirmed.  Private medical evidence of record at the time of the prior final denial included a July 1975 record showing that the Veteran reported a three year history of symptoms associated with hiatal hernia.

Evidence received subsequent to prior final denial features, among other items, a July 2010 letter from a private medical doctor explaining that he "reviewed the extensive records," discussing "his claim that lifting a very heavy refrigeration unit was the beginning of his ... hiatal hernia with gastroesophageal reflux disease...."  The July 2010 letter presents the author's conclusion: "it stands to reason that his hiatal hernia with GERD ... [was] as likely as not a result of this incident while on active duty...."  The author states that "[t]he literature clearly supports that lifting very heavy objects is a cause of traumatic hiatal hernia and the sequelae of events that follow."  An October 2011 VA medical opinion, although otherwise unfavorable to the claim, does note that there is pertinent medical literature "expressing the possible theory of HH causes to include that of chronic lifting."  The Veteran's March 2014 Board hearing also presented additional detail regarding his recollection of an August 1972 lifting injury in service and his recollection that his chest pain symptoms began two to three weeks following the injury.  Furthermore, the March 2014 hearing presentation included testimony that the Veteran regularly lifted heavy equipment as a matter of course in his active duty service tasks building and repairing refrigeration equipment.

The Veteran's March 2014 Board hearing testimony also included identification of possible sources of outstanding STRs concerning pertinent medical evaluation treatment during and proximately following his active duty service.

As the prior final denial of service connection for the hiatal hernia and associated disability was based essentially upon finding that the claimed disability did not have onset during active service and was not etiologically linked to service, for evidence to be found new and material it must be evidence that was not of record at the time of the prior final denial and that addresses such a finding.  New evidence such as the Veteran's March 2014 Board hearing testimony (presumed to be credible) tends to indicate that the Veteran experienced certain pertinent symptoms within two or three weeks following a specific lifting injury during military service, apparently around the time of the end of his period of active duty service.  The March 2014 Board hearing testimony also indicated that he regularly engaged in strenuous heavy lifting during active duty service.  The July 2010 private medical opinion weighs in favor of finding an etiological link between the Veteran's hiatal hernia with reflux esophagitis and the described in-service lifting injury.  The July 2010 private medical opinion and October 2011 VA medical opinion also appear to suggest some possible support for the theory that a pattern of regular heavy lifting during service could contribute to causing a hiatal hernia.

The Board finds that the July 2010 private medical opinion and the Veteran's March 2014 Board hearing testimony (among other items) are pertinent new evidence.  This additional evidence tends to link the Veteran's hiatal hernia and associated disability to an event or injury; it therefore specifically addresses at least one unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Thus, the additional evidence received is both new and material, and the claim of service connection for postoperative hiatal hernia with reflux esophagitis may be reopened.

Petition to Reopen Claim of Service Connection for a Psychiatric Disability/Major Depression

A May 1995 RO rating decision denied the Veteran service connection for depression, finding that "[t]here is no primary diagnosis of depression" and that the claimed disorder "neither occurred in nor was caused by service."  He was furnished notice of the May 1995 determination and of his appellate rights in June 1995 (the June 1995 cover letter indicates that VA Form 4107 featuring notice of appellate rights was enclosed in the mailing).  He did not file a notice of disagreement or submit new and material evidence within one year following notification of the decision, and the May 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The evidence of record at the time of the prior final denial of May 1995 included the Veteran's STRs, which showed no indication of psychiatric disorder manifesting during active service.  Also of record at that time was a January 1994 VA examination report when the diagnoses were alcohol dependence (in remission), codeine addiction, marijuana addiction, and chronic dysthymic disorder "secondary to the above and chronic pain."

Evidence received subsequent to the prior final denial includes a September 2011 letter from a VA psychologist presenting the opinion that the Veteran "suffers from severe chronic pain and associated severe chronic depression."  VA medical records from recent years (available in Virtual VA) show that the Veteran has been diagnosed with major depressive disorder (including by a VA psychiatrist in December 2011), and also show that he has been treated for chronic pain problems that are repeatedly shown as featuring both his chest and his testicles/epididymitis .  The Veteran's testimony at the March 2014 Board hearing also described his perception that his psychiatric problems were caused or aggravated by his experience with chronic pain from his chest and testicles (including from the right epididymitis).

To the extent that the prior May 1995 final denial of service connection for depression appears to be partly based upon a finding that the Veteran did not have a primary diagnosis of depression, for evidence to be found new and material it must be evidence that was not of record at the time of the prior final denial and that tends to establish that the Veteran has such a diagnosis.  The September 2011 letter from the Veteran's VA psychologist as well as a number of VA mental health and psychiatric treatment reports establish a diagnosis of major depressive disorder.  To the extent that the prior May 1995 final denial of service connection for depression is based on a finding that the disability was not etiologically linked to military service, evidence shall also be found new and material if it was not of record at the time of the prior final denial and indicates an etiological link between the depression and the Veteran's military service (or a service-connected disability).  The new evidence discussed in the preceding paragraph (presumed to be credible) tends to indicate that the Veteran's depression may be caused or aggravated by his experience of chronic pain from multiple painful disabilities, including the right testicle disability (epididymitis) for which service-connection has been established.

The Board finds that the evidence discussed above includes pertinent new evidence that tends to demonstrate that the Veteran has a diagnosis of major depressive disorder that may be etiologically linked to a service-connected disability.  As discussed above, the Board has also found, that new and material evidence has also been found with regard to attempts to establish service connection for the hiatal hernia/chest disability and the left epididymitis that are also suggested by new evidence to be factors in causing or aggravating the Veteran's diagnosed depression.  The new evidence therefore specifically addresses at least one unestablished fact necessary to substantiate the depression service connection claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Thus, the additional evidence received is both new and material, and the claim of service connection for a psychiatric disability/major depressive disorder may be reopened.


ORDER

The appeal seeking to reopen a claim of service connection for left epididymitis is granted.

The appeal seeking to reopen a claim of service connection for postoperative hiatal hernia with reflux esophagitis is granted.

The appeal seeking to reopen a claim of service connection for depression is granted.


REMAND

Left Epididymitis and Hiatal Hernia

Further development is needed for proper de novo consideration of the claims of service connection for left epididymitis and hiatal hernia/chest disability. 

The Veteran has asserted that the set of STRs in the claims-file is incomplete.  He testified that the August 30, 1972 STR of record from the general medical clinic at the U.S. Air Force Regional Hospital at Chanute Air Force Base in Illinois was a follow-up visit some time following the original treatment for the traumatic injury at issue; he testified that at the time of the original injury he was taken for treatment at the Air Force Base hospital and traumatic epididymitis including of the left test testicle was diagnosed.  He has described that he encountered significant difficulty in attempting to obtain the records of his treatment for the original injury at this hospital; the set of STRs in the claims-file does not include documentation of the described pertinent treatment.  At the hearing he identified additional service locations where he received evaluation and treatment for epididymitis and chest symptoms in late 1972 and early 1973, shortly following his transfer from active duty to National Guard duty: Buckley Air Force Base, Lowry Air Force Base, and Fitzsimmons Army Hospital / Medical Center (each located in Colorado).

Such STRs must be specifically sought and secured (as they are constructively of record, and if they show that pertinent pathology appeared during active duty service or shortly thereafter in connection with an in-service injury they could be strong evidence in support of the claim).  Since service hospital records are retained separate from STRs, it is incumbent upon VA to request that the Veteran identify the specific hospitals where he received pertinent treatment and to request the records from those facilities (and/or from any records storage facilities where the records may have been retired).  The record does not show such development has been exhaustively attempted.

The Veteran's attorney argues that the VA medical opinions currently of record are essentially inadequate in this case.  The Veteran's attorney has emphasized that the claim of service connection for left epididymitis includes a theory of entitlement that the left epididymitis is secondary to the already service-connected right epididymitis (including as discussed in the March 2014 written brief and Board hearing presentation).  In this context, the Veteran's attorney directs attention to the fact that the July 2011 VA examination report addressing the left epididymitis service connection claim leaves blank the entire section concerning "Medical opinion for secondary service connection."  In the section addressing "direct service connection," the examiner did opine that the left epididymitis was not "related" to the right, but the explanation of rationale makes clear that this is addressing only whether the left epididymitis arose from the same direct in-service incurrence through which service connection for the right epididymitis was established.  To adequately address the Veteran's contentions concerning secondary service connection, the Board must obtain a medical opinion that addresses whether the left epididymitis may have been caused or permanently aggravated in severity by the service-connected right epididymitis (regardless of whether the left epididymitis may be otherwise directly linked to military service).  On remand, a new VA examination shall have to opportunity to supply the needed medical opinion.

Concerning both the left epididymitis and the hiatal hernia/chest disability claims, the July 2010 medical opinion from the Veteran's physician indicates that "[t]he literature clearly supports that lifting very heavy objects is a cause of traumatic hiatal hernia," that this "was listed in every reference that I found," and that "all references that I found referring to the causes of chronic epididymitis clearly supported that heavy lifting forcing sterile urine into the epididymis is not uncommon."  This medical opinion goes on to relate the Veteran's hiatal hernia and left epididymitis to a single specific heavy lifting  injury during military service, but the occurrence of the specific single significant injury has not yet been verified by the available evidence.  The October 2011 VA medical opinion addressing the hiatal hernia issues explains a contrary conclusion that: "What is clear from the literature is there are no supporting care reports, or studies, or even theories that a single acute lifting injury can traumatically cause a small HH to develop."  The Veteran's attorney directs attention to the fact that the October 2011 VA medical opinion does acknowledge that "literature sources cited by [the July 2010 opinion] were reviewed by me and they are simply expressing the possible theory of HH causes to include that of chronic lifting," before concluding that the Veteran's hiatal hernia is not likely attributable to "a single acute lifting injury."  The Veteran's attorney argues that, in light of the suggestions that a pattern of heavy lifting may be a cause of hiatal hernia, an adequate medical opinion should address whether the Veteran's regular pattern of lifting and moving heavy equipment in his active duty service tasks (building and repairing refrigeration equipment) was at least as likely as not causally linked to the hiatal hernia pathology that appears to have manifested within a year following the conclusion of active duty service.

Moreover, the Board notes that the July 2010 medical opinion suggests that epididymitis may commonly be caused by heavy lifting, and there is no medical opinion of record that specifically addresses whether the Veteran's regular pattern of heavy lifting during active duty service may be causally linked to his left epididymitis.  

Depression and Chronic Pain Syndrome

As the claim of service connection for depression is reopened, the issue must be remanded for AOJ de novo consideration.  When the Board reopens a claim that the AOJ did not reopen, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ development and initial de novo consideration of the reopened claim is necessary.

Additionally, the Board notes that the Veteran has argued (including in the March 2014 brief) that the claim of service connection for chronic pain syndrome is not the same claim as the previously denied claim of service connection for depression.  The Board observes that the August 1999 rating decision denying service connection for chronic pain syndrome does not appear to have become a final decision and, rather, it appears that the Veteran's timely March 2000 notice of disagreement with that denial was not resolved prior to the claim being recently re-asserted.  The Board is unable to conclude that the March 2000 SOC addressing the right epididymis rating and a petition to reopen the claim of service connection for "hiatal hernia with reflux and related conditions" clearly addressed the claim of service connection for chronic pain syndrome.
The Board finds that the chronic pain syndrome issue is before the Board in appellate status as the Veteran has properly perfected an appeal following the October 2011 SOC denying service connection for depression and chronic pain syndrome together as a single issue.  However, no SOC has yet addressed the chronic pain syndrome issue on the merits (it was addressed only as part of a petition to reopen a previously disallowed claim).  In short, confusion on this matter will be resolved by having the RO complete de novo readjudication of both the depression and chronic pain syndrome service connection claims on the merits.

Moreover, the Veteran claims service connection for both the depression and chronic pain syndrome as secondary to disabilities including the hiatal hernia/chest disability and the left epididymitis for which service connection claims are pending.  The outcome of the pending service connection claims for the hiatal hernia / chest disability and the left epididymitis are likely to significantly impact the analysis of the depression and chronic pain syndrome disability claims.  The claims seeking service connection for depression and for chronic pain syndrome are inextricably intertwined with the issues seeking service connection for hiatal hernia chest disability and left epididymitis; hence, consideration of the depression and chronic pain syndrome claims must be deferred pending resolution of the hiatal hernia and left epididymitis issues  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Further, as the depression and chronic pain disability claims are now found to be open issues pending AOJ adjudication on the merits, the Board finds that a VA psychiatric examination to determine the nature and etiology of his depression, to include whether it is caused or aggravated by his service-connected right epididymitis is necessary.  Additionally, the chronic pain syndrome service connection claim may also be further developed by having the VA examinations that address the Veteran's psychiatric and his epididymitis issues further address whether the right epididymitis caused or aggravated a chronic pain syndrome.

Right Epididymitis Rating

The Veteran's March 2014 Board hearing testimony described in detail his perceived symptoms of the right epididymitis, including pain with sudden urinary urgency causing leakage, the need for absorbent materials, and urinary frequency of once every approximately two hours.  These symptoms are pertinent to the criteria for higher disability ratings for consideration.  The Veteran indicated that he believed that the problem was "definitely getting worse" and that he believed he had reported some of the pertinent symptoms to VA treatment providers in his ongoing treatment.  Significantly, the most recent update of the Veteran's VA medical records available for review cover a period ending in June 2012; it appears that the more recent records (for a period of over two-and-a-half years) of treatment  for right epididymitis are not currently available for review.  Updated VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, the most recent VA examination evaluating the right epididymitis disability for rating purposes was completed in July 2011.  The Veteran's March 2014 Board hearing testimony suggests that his symptoms are now more severe than described in the July 2011 VA examination report.  The July 2011 VA examination report includes a mark in a box to indicate that "No," the Veteran did not have any voiding dysfunction at that time, and consequently no information concerning urine leakage, the use of absorbent materials, or urinary frequency was collected (the boxes for all of these inquiries were left blank).  As his March 2014 Board hearing testimony included that he experiences pertinent symptomatology manifesting in urinary leakage, the need for absorbent materials, and increased urinary frequency that were not contemplated by the VA examiner, the Board finds that a new VA examination is warranted.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of complete updated (i.e., any not already associated with the record) clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal since June 2012.

2.  The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) treatment the Veteran received for injuries in service: at the Chanute Air Force Base hospital in August 1972; at Buckley Air Force Base, Lowry Air Force Base, and Fitzsimmons Army Hospital / Medical Center during approximately September 1972 through at least early 1973).  If records of such treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

3.  After the record is determined to be complete, the AOJ should arrange for a urology examination of the Veteran to determine the nature and severity of his right epididymitis disability and any residuals thereof.  The entire record, to include this remand, must be reviewed by the examiner in connection with the examination.  The examiner should be provided a copy of the criteria under 38 C.F.R. §§ 4.115b, Codes 7524 and 7525, and 4.115a.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that identifies and describes in detail the symptoms attributable to the Veteran's right epididymitis under the criteria for rating urinary/voiding dysfunction.

Specifically, the examiner is asked to comment upon the Veteran's contentions that the symptoms of his right epididymtitis (1) require long-term drug therapy (medication to control the pain), (2) require the use of absorbent materials (described by the Veteran as the use of tissue paper to contain leakage), and (3) causes a daytime voiding interval of two hours.

The examiner is further requested to opine (to the extent possible) as to whether the Veteran has a diagnosis of a chronic pain syndrome that is at least as likely as not (a 50 percent or greater probability) caused or aggravated by (increased in severity due to) his service-connected right epididymitis.  If chronic pain syndrome is determined to not be caused or aggravated by the Veteran's right epididymitis, please identify the etiological factor(s) considered more likely.  If this question falls outside of the scope of the examiner's expertise, the examiner is asked to specifically state that this is the case.

The examiner must explain the rationale for all opinions.

4.  After the record is determined to be complete, the AOJ should also arrange for a urology examination of the Veteran to determine the nature and likely etiology of his left epididymitis (this may be combined with the other urology examination directed above).  The entire record, to include this remand, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the left epididymitis was caused by or during his active duty military service.  In answering this question, please specifically address the Veteran's contention that the regular pattern of lifting heavy objects associated with his active duty service tasks building and repairing refrigeration equipment was a cause of his left epididymitis (noting the July 2010 medical opinion of record indicating that "heavy lifting forcing sterile urine into the epididymis is not uncommon").

(b) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the left epididymitis was either caused or aggravated by (increased in severity due to) his service-connected right epididymitis.  If left epididymitis is determined to not be caused or aggravated by the Veteran's right epididymitis, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

5.  After the record is determined to be complete, the AOJ should also arrange for an examination of the Veteran by an appropriate physician to determine the nature and likely etiology of his postoperative residuals of hiatal hernia with reflux esophagitis.  The entire record, to include this remand, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and examination of the Veteran, the examiner must provide opinions that respond to the following:

Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the hiatal hernia was caused by or during his active duty military service.  In answering this question, please specifically address the Veteran's contention that the regular pattern of lifting heavy objects associated with his active duty service tasks of building and repairing refrigeration equipment was a cause of his hiatal hernia (noting the July 2010 private medical opinion indicating that medical literature supports linking traumatic hiatal hernia to lifting heavy objects, and the October 2011 VA medical opinion that suggests that the medical literature indicates that such a mode of causation is a "possible theory").

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

6.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his claimed psychiatric disability.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each chronic psychiatric disability found, to include the Veteran's previously diagnosed major depressive disorder.

(b) Regarding each psychiatric disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service/any event therein.

(c) Regarding each psychiatric disability diagnosed, indicate whether such is at least as likely as not (a 50 percent or better probability) etiologically linked to (caused or aggravated by) the Veteran's service-connected right epididymitis.  Please specifically discuss the September 2011 statement from the Veteran's VA psychologist (together with the Veteran's VA treatment records) that refer to the Veteran's chronic depression as "associated" with chronic pain.  Please ensure that the response clearly and distinctly addresses: (i) whether any psychiatric disability is caused by a service-connected disability, and (ii) whether any psychiatric disability is aggravated (permanently increased in severity by) a service-connected disability.  If a diagnosed psychiatric disability is determined to not be caused or aggravated by the Veteran's right epididymitis, please identify the etiological factor(s) considered more likely.

(d) The examiner is further requested to please also opine (to the extent possible) as to whether the Veteran has a diagnosis of a chronic pain syndrome that is at least as likely as not (a 50 percent or greater probability) caused or aggravated by (increased in severity due to) his service-connected right epididymitis.  If chronic pain syndrome is determined to not be caused or aggravated by the Veteran's right epididymitis, please identify the etiological factor(s) considered more likely.  If this question falls outside of the scope of the examiner's expertise, the examiner is asked to specifically state that this is the case.

The examiner must explain the rationale for all opinions.

7.  Thereafter, the AOJ should review the VA examination reports resulting from the above directives and determine whether either the urological examiner or the mental health examiner were able to provide an adequate opinion regarding whether the Veteran has a chronic pain syndrome that is caused or aggravated specifically by his service-connected disability.  If neither examiner was able to adequately address the question, the AOJ should also arrange for an examination of the Veteran by another appropriate physician to determine the nature and likely etiology of his claimed chronic pain syndrome.  The entire record, to include this remand, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Please opine as to whether the Veteran has a diagnosis  of a chronic pain syndrome that is at least as likely as not (a 50 percent or greater probability) caused or aggravated by (increased in severity due to) his service-connected right epididymitis.  If chronic pain syndrome is determined to not be caused or aggravated by the Veteran's right epididymitis, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions.

8.  The AOJ should then review the record and readjudicate the claims on appeal, including de novo the reopened service connection claims.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


